


110 HR 3371 IH: To amend the Immigration and Nationality Act to eliminate

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3371
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Issa (for himself
			 and Mr. Bilbray) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to eliminate
		  the diversity immigrant program and to re-allocate those visas to certain
		  employment-based immigrants who obtain an advanced degree in the United
		  States.
	
	
		1.Elimination of diversity
			 immigrant program
			(a)Worldwide level
			 of diversity immigrantsSection 201 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1151) is amended—
				(1)in subsection
			 (a)—
					(A)by inserting
			 and at the end of paragraph (1);
					(B)by striking
			 ; and at the end of paragraph (2) and inserting a period;
			 and
					(C)by striking
			 paragraph (3); and
					(2)by striking
			 subsection (e).
				(b)Allocation of
			 diversity immigrant visasSection 203 of such Act (8 U.S.C. 1153)
			 is amended—
				(1)by
			 striking subsection (c);
				(2)in
			 subsection (d), by striking (a), (b), or (c), and inserting
			 (a) or (b),;
				(3)in
			 subsection (e), by striking paragraph (2) and redesignating paragraph (3) as
			 paragraph (2);
				(4)in subsection (f),
			 by striking (a), (b), or (c) and inserting (a) or
			 (b); and
				(5)in subsection (g),
			 by striking (a), (b), and (c) and inserting (a) and
			 (b).
				(c)Procedure for
			 granting immigrant statusSection 204 of such Act (8 U.S.C. 1154)
			 is amended—
				(1)by striking
			 subsection (a)(1)(I); and
				(2)in subsection (e),
			 by striking (a), (b), or (c) and inserting (a) or
			 (b).
				2.Visas for certain
			 employment-based immigrants who obtain an advanced degree in the United
			 States
			(a)In
			 generalSection 203(b)(2) of the Immigration and Nationality Act
			 (8 U.S.C. 1153(b)(2)) is amended by adding at the end the following:
				
					(D)Certain aliens
				obtaining advanced degrees in the United StatesVisas shall be made available, in a number
				not to exceed 55,000, to qualified immigrants who—
						(i)are
				a member of a profession holding an advanced degree obtained within the United
				States;
						(ii)(I)obtained such degree
				within the United States during the 5-year period preceding the date on which
				the petition filed under section 204(a)(1)(F) for classification under this
				subparagraph is filed; or
							(II)has resided continuously in the United
				States in a lawful nonimmigrant status since obtaining such degree; and
							(iii)whose services
				in the sciences or medicine—
							(I)are sought by an
				employer in the United States; and
							(II)will substantially benefit prospectively
				the national economy of the United
				States.
							.
			(b)Numerical
			 limitation
				(1)In
			 generalSection 201(d) of the Immigration and Nationality Act (8
			 U.S.C. 1151(d)) is amended by adding at the end the following:
					
						(3)Aliens described in section
				203(b)(2)(D) may be issued visas or may otherwise acquire the status of an
				alien lawfully admitted to the United States for permanent residence in a
				number not to exceed 55,000 in any fiscal
				year.
						.
				(2)Conforming
			 amendmentSection 201(a)(2) of such Act (8 U.S.C. 1151(a)(2)) is
			 amended by striking and not to exceed and inserting and,
			 excluding immigrants described in section 203(b)(2)(D), not to exceed.
				3.Effective
			 dateThe amendments made by
			 this Act shall take effect on October 1, 2008.
		
